 

Exhibit 10.1

 

TERM LOAN FACILITY AGREEMENT

 

by and among

 

The Ashmore Funds listed in Schedule 1

 

as ORIGINAL LENDERS

 

Far East Energy (Bermuda), Ltd.,

 

as BORROWER

 

Dated 29th September 2015

 

 1 

 

 

THIS TERM LOAN FACILITY AGREEMENT (the "Agreement") dated 29th September 2015 is
made between:

 

(1)FAR EAST ENERGY (BERMUDA), LTD., a Bermuda exempted company with address at
333 N. Sam Houston Parkway E. Suite 230, Houston, Texas 77060, United States of
America (the "Borrower"); and

 

(2)THE ASHMORE FUNDS listed in Schedule 1 (the "Original Lenders").

 

WHEREBY IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement:

 

"Affiliate" means:

 

(a)with respect to any person, any other person which, directly or indirectly,
controls, is controlled by, or is under common control with, such first person,
where "control" means the power to direct the management and policies of the
controlled person through ownership of voting shares or by contract or
otherwise, including in any event:

 

(i)the holding, directly or indirectly, of fifty point one per cent. (50.1%) or
more of total voting rights of the controlled person; or

 

(ii)the ability to appoint more than half of the members of the board of
directors (or analogous body) of the controlled person; and

 

(b)with respect to the Original Lenders, any investment fund or account which
has Ashmore Investment Management Limited ("AIML") or Ashmore Investment
Advisors Limited ("AIAL") as its investment manager or an Affiliate thereof (as
defined in (a) above) or any successor to such fund or account with
substantially the same co-investment arrangements with funds or accounts managed
by AIML or AIAL and, for the avoidance of doubt, each Original Lender is an
Affiliate of AIML or AIAL and of each other, so long as it has AIML, AIAL or an
Affiliate thereof as its investment manager.

 

“April Finance Documents” shall have the meaning ascribed to the term "Finance
Documents" in the April Loan Agreement.

 

“April Loan Agreement” means the term loan facility agreement dated 8 April
2015, as amended, between the Borrower and the Original Lenders.

 

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

"Availability Period" means the period of from and including the date of this
Agreement to the final Utilisation hereunder.

 

 2 

 

 

"Business Day" means a day (other than Saturday or Sunday) on which commercial
banks are open for business in London and New York City.

 

"Change of Control" means (a) any person controlling or owning, directly or
indirectly, more than fifty per cent. (50%) of the issued share capital of the
Borrower or its Parent as at the date of this Agreement ceases to control the
Borrower or its Parent or (b) any person or group of persons acting in concert
gains control of the Borrower or its Parent or (c) a sale of all or
substantially all of the assets and/or debt liabilities of the Borrower or its
Parent to a third party who is not an Affiliate of the Borrower, in one or more
related transactions. For the purposes of this clause:

 

(i)"control" means:

 

(A)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

(1)cast, or control the casting of, more than 50 per cent. of the maximum number
of votes that might be cast at a general meeting of the Borrower or its Parent;
or

 

(2)appoint or remove all, or the majority, of the directors or other equivalent
officers of the Borrower or its Parent; or

 

(3)give directions with respect to the operating and financial policies of the
Borrower or its Parent which the directors or other equivalent officers of the
Borrower or its Parent are obliged to comply with; and/or

 

(B)the holding of more than 50 per cent. of the issued share capital of the
Borrower or its Parent.

 

(ii)"acting in concert" means, a group of persons who, pursuant to an agreement
or understanding (whether formal or informal), actively co-operate, through the
acquisition by any of them, either directly or indirectly, of shares in the
Borrower or its Parent to obtain or consolidate control of the Borrower or its
Parent.

 

"Commitment" means:

 

(a)in relation to an Original Lender, the amount in dollars set opposite its
name under the heading "Commitment" in Schedule 1 (The Original Lenders) and the
amount of any other Commitment transferred to it under this Agreement; and

 

(b)in relation to any other Lender, the amount in dollars of any Commitment
transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

 3 

 

 

"Default" means an Event of Default or any event or circumstance which would
(with the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Existing Outstandings” means all amounts outstanding on the date of this
Agreement under the Previous Finance Documents, totalling US$8,763,604.

 

"Event of Default" means any event or circumstance specified as such in Clause
15 (Events of Default).

 

"Event of Loss" shall have the meaning ascribed to it in the Indenture.

 

"Facility" means the term loan facility made available under this Agreement as
described in Clause 2.1.1 (The Facility).

 

“February Finance Documents” shall have the meaning ascribed to the term
"Finance Documents" in the February Loan Agreement.

 

“February Loan Agreement” means the term loan facility agreement dated 24
February 2015, as amended, between the Borrower and the Original Lenders.

 

"Finance Documents" means:

 

(a)this Agreement; and

 

(b)any other document designated as such by the Lenders and the Borrower,

 

but shall not, in any event, include the Previous Finance Documents.

 

"Financial Indebtedness" means any indebtedness for or in respect of:

 

(a)moneys borrowed;

 

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);

 

 4 

 

 

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 

(i)any amount raised by the issue of any capital stock, shares, equity or
quasi-equity instrument of any type or nature;

 

(j)any amount of any liability under an advance or deferred purchase agreement
if one of the primary reasons behind the entry into this agreement is to raise
finance; and

 

(k)(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.

 

"GAAP" means generally accepted accounting principles in the United States,
which are in effect from time to time.

 

"Indenture" means the indenture dated 15 January 2013 between, amongst others,
the Borrower, its Parent and Wells Fargo Bank, National Association, as amended
from time to time.

 

"Interest Period" means an interest period calculated in accordance with Clause
7 (Interest on Loan).

 

"Interest Rate" means twenty five per cent. (25%) per annum.

 

“June Finance Documents” shall have the meaning ascribed to the term "Finance
Documents" in the June Loan Agreement.

 

“June Loan Agreement” means the term loan facility agreement dated 26 June 2015,
as amended, between the Borrower and the Original Lenders.

 

"Lender" means:

 

(a)any Original Lender; or

 

(b)any person which becomes a Lender after the date of this Agreement,

 

which in each case has not ceased to be a lender in accordance with the terms of
this Agreement.

 

"Loan" means a loan made or to be made under this Agreement or the principal
amount outstanding for the time being of that loan.

 

"Majority Lenders" means:

 

(a)if no Loan is outstanding, a Lender or Lenders whose Commitments aggregate
more than 662/3 per cent. of the Total Commitments (or if those Total
Commitments have been reduced to zero, aggregated more than 662/3 per cent. of
the Total Commitments immediately prior to that reduction); or

 

 5 

 

 

(b)at any other time, a Lender or Lenders whose participation in the outstanding
Loan aggregate more than 662/3 per cent. of the outstanding Loan.

 

"Material Adverse Effect" means a material adverse effect on:

 

(a)the business, operations, property or condition (financial or otherwise) of
the Borrower; or

 

(b)the validity or enforceability of the Finance Documents or the rights or
remedies of the Lenders under the Finance Documents.

 

"Parent" means Far East Energy Corporation, a Nevada corporation.

 

"Party" means a party to this Agreement.

 

"Permitted Debt" shall have the meaning ascribed to it in the Indenture.

 

"Permitted Liens" shall have the meaning ascribed to it in the Indenture.

 

"Production Sharing Contract" shall have the meaning ascribed to it in the
Indenture.

 

"Project" shall have the meaning ascribed to it in the Indenture.

 

“Previous Finance Documents” means the February Finance Documents, April Finance
Documents and June Finance Documents.

 

"Repayment Date" means March 29th, 2016.

 

"Repeating Representations" means each of the representations set out in Clause
12 (Representations).

 

"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

"Total Commitments" means the aggregate of the Commitments, being US$16,263,604
at the date of this Agreement.

 

"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or another form agreed between the
Lenders and the Borrower.

 

"Transfer Date" means the Transfer Date specified in the Transfer Certificate.

 

"Utilisation" means the utilisation of the Facility.

 

"Utilisation Date" means each date on which the Facility is utilised.

 

"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Requests).

 

 6 

 

 

"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

1.2Construction

 

1.2.1Unless a contrary indication appears any reference in this Agreement to:

 

(a)the "Borrower", the "Lenders" any "Party" or any party to an agreement shall
be construed so as to include its successors in title, permitted assigns and
permitted transferees;

 

(b)"assets" includes present and future properties, revenues and rights of every
description;

 

(c)any reference to "this Agreement", a "Finance Document" or any other
agreement or document shall be a reference to this Agreement or that other
agreement or document as may be from time to time amended, modified, varied,
novated, supplemented or replaced, unless the context shall otherwise require;

 

(d)"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(e)a "person" includes any person, firm, company, corporation, government, state
or agency of a state or any association, trust or partnership (whether or not
having separate legal personality);

 

(f)a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

(g)the singular includes the plural and vice versa;

 

(h)a provision of law is a reference to that provision as amended or re-enacted;
and

 

(i)a time of day is a reference to London time.

 

1.2.2Clause, Schedule and Part headings are for ease of reference only.

 

1.2.3Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

1.2.4A Default (other than an Event of Default) is "continuing" if it has not
been remedied or waived and an Event of Default is "continuing" if it has not
been waived.

 

 7 

 

 

1.3Currency Symbols and Definitions

 

"US$" and "dollars" denote lawful currency of the United States of America.

 

1.4Third party rights

 

1.4.1A person who is not a Party has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Agreement.

 

1.4.2Notwithstanding any form of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary any Finance Document at
any time.

 

2.THE FACILITY

 

2.1.1Subject to the terms of this Agreement, the Lenders agree to make available
a dollar term loan facility in an aggregate amount equal to the Total
Commitments.

 

2.1.2The obligations of each Lender under the Finance Documents are several.
Failure by a Lender to perform its obligations under the Finance Documents does
not affect the obligations of any other Party under the Finance Documents. No
Lender is responsible for the obligations of any other Lender under the Finance
Documents. The rights of each Lender under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a lender from the Borrower shall be a separate and
independent debt. A Lender may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

3.PURPOSE

 

3.1Purpose

 

3.1.1The Borrower shall apply all amounts borrowed by it under the Facility
towards:

 

(a)firstly, refinancing in full the Existing Outstandings, and

 

(b)secondly, its working capital purposes, in each case subject to the Lenders’
consent pursuant to Clause 14.8 (Payments).

 

3.1.2On the date of this Agreement, the Borrower shall be deemed to have made a
Utilisation equal to the Existing Outstandings, and the Lenders will be treated
as having advanced their pro rata share of the same, such that the Existing
Outstandings owed to each Lender shall be discharged in full by way of netting
off.

 

3.2Monitoring

 

No Lender is bound to monitor or verify the application of any amount borrowed
pursuant to this Agreement.

 

 8 

 

 

4.CONDITIONS OF UTILISATION

 

4.1Initial conditions precedent

 

The Lenders will only be obliged to make a Loan available to the Borrower if on
or before the Utilisation Date for that Loan, the Lenders have received all of
the documents and other evidence listed in Schedule 2 (Conditions Precedent) in
form and substance reasonably satisfactory to the Lenders. The Lenders shall
notify the Borrower promptly upon being so satisfied.

 

4.2Further conditions precedent

 

Subject to Clause 4.1, the Lenders will only be obliged to make a Loan available
to the Borrower if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

4.2.1no Default is continuing or would result from the proposed Loan; and

 

4.2.2the Repeating Representations to be made by the Borrower are true in all
material respects; and

 

4.2.3in respect of any Loan other than the deemed Loan referred to in Clause
3.1.2 above, the Lenders are duly satisfied with the outcome of negotiations
with any third party(ies) interested in acquiring the shares, assets and/or debt
liabilities of the Borrower or its Parent.

 

4.3Maximum number of Loans

 

4.3.1The Borrower may only deliver up to fifteen Utilisation Requests.

 

4.3.2The Borrower may not request that a Loan be divided.

 

5.UTILISATION

 

5.1Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request.

 

5.2Completion of a Utilisation Request

 

5.2.1Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

(a)the proposed Utilisation Date is a Business Day within the Availability
Period; and

 

(b)the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount);

 

(c)in respect of the first Loan made pursuant to Clause 3.1.1(b), the amount of
the Loan requested is US$500,000;

 

(d)in respect of any other Loan made pursuant to Clause 3.1.1(a), the amount of
the Loan requested is in an amount approved by the Lenders based on the outcome
of negotiations with any third party(ies) interested in acquiring the shares,
assets and/or debt liabilities of the Borrower or its Parent.

 

 9 

 

 

5.2.2Only one Loan may be requested in each Utilisation Request.

 

5.3Currency

 

The currency specified in the Utilisation Request must be dollars.

 

5.4Lenders' Participation

 

5.4.1If the conditions set out in this Agreement have been met, each Lender
shall make its participation in the Loan available on the applicable Utilisation
Date.

 

5.4.2The aggregate amount of each Lender's participation in the Loan shall be
equal to its Commitment or pro-rata portion thereof.

 

5.5Cancellation of Commitment

 

The Total Commitments shall be immediately cancelled at the end of the
Availability Period if undrawn. No amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

6.REPAYMENT and Prepayment

 

6.1Repayment Date

 

The Borrower shall repay the Loan to the Lenders in full on the Repayment Date.

 

6.2Mandatory Repayments

 

6.2.1If, at any time, it is or will become unlawful in any applicable
jurisdiction for a Lender to perform any of its obligations as contemplated by
this Agreement or to fund or maintain its participation in the Loan:

 

(a)that Lender shall promptly notify the Borrower upon becoming aware of that
event whereupon the Commitment of that Lender will be immediately cancelled; and

 

(b)the Borrower shall repay that Lender's participation in the Loan on the last
day of the Interest Period for the Loan occurring after that Lender has notified
the Borrower or, if earlier, the date specified in the notice (being no earlier
than the last day of any applicable grace period permitted by law).

 

6.2.2Upon a Change of Control, the Total Commitments shall be cancelled and the
outstanding Loan, together with accrued interest, and all other amounts accrued
under the Finance Documents immediately shall be due and payable.

 

6.3Voluntary Prepayment

 

6.3.1The Borrower may, by giving not less than five Business Days' prior notice
to the Lenders, prepay the Loan in whole on any Business Day before the
Repayment Date.

 

 10 

 

 

6.3.2Any notice of prepayment under this Loan Agreement shall be effective only
on actual receipt by the Lender, is irrevocable and shall specify the date upon
which the relevant prepayment is to be made.

 

6.4Other Amounts

 

If the Loan or any part thereof is prepaid under any provision of this
Agreement, the Borrower shall pay for the account of each Lender concerned at
the time of prepayment, such Lender's proportion of interest accrued up to the
date of prepayment and all other sums payable by the Borrower under this
Agreement for the account of such Lender.

 

6.5No reborrowing

 

The Borrower may not reborrow any part of the Facility which is repaid and the
Borrower shall not repay or prepay all or any part of the Loan except at the
times and in the manner expressly provided for in this Agreement. No amount of
the Facility cancelled under this Agreement may be subsequently reinstated.

 

7.INTEREST ON LOAN

 

7.1Interest

 

The Borrower shall pay interest on the Loan in accordance with the provisions of
this Clause 7.

 

7.2Interest Periods

 

The Interest Periods applicable to each Loan shall be one (1) month each
provided that:

 

7.2.1the first Interest Period of a Loan which shall commence on the Utilisation
Date for that Loan and end, subject to Clause 7.2.3 below, on the last day of
the month in which Utilisation occurred;

 

7.2.2each Interest Period (except for the first Interest Period of each Loan)
shall commence on the last day of the preceding Interest Period for that Loan;

 

7.2.3any Interest Period for a Loan which would otherwise end on a day which is
not a Business Day shall instead end on the next following Business Day or, if
that Business Day is in another calendar month, on the immediately preceding
Business Day; and

 

7.2.4any Interest Period which would otherwise overrun the Repayment Date shall
instead end on the Repayment Date, subject to adjustment in accordance with
Clause 19.5 (Business Days).

 

7.3Rate and Calculation

 

The rate of interest applicable to the Loan or the relevant part thereof shall
be the rate per annum equal to the Interest Rate. Interest shall accrue from day
to day, shall be calculated on the basis of the actual number of days elapsed
and a 360 day year, including the first day of the period in which it accrues
but excluding the last, and shall be payable in arrears on the last day of each
Interest Period.

 

 11 

 

 

7.4Capitalisation of Interest

 

At the end of each Interest Period, interest that has accrued on the Loan during
such Interest Period shall:

 

7.4.1be capitalised, added to and form part of that Loan (the "Increased Loan
Amount");

 

7.4.2be deemed to be a loan made by the Lenders to the Borrower pursuant to the
terms of this Agreement;

 

7.4.3for the purposes of future interest calculations, the Increased Loan Amount
shall be the amount upon which interest on that Loan for subsequent Interest
Periods shall be calculated; and

 

7.4.4be paid on the Repayment Date.

 

Notwithstanding the foregoing, in no event shall the Increased Loan Amount be
included for purposes of calculating the amounts funded or to be funded with
respect to the Commitments and the Total Commitments under this Agreement.

 

7.5Default Interest on Overdue Amounts

 

7.5.1If the Borrower fails to pay any amount payable by it under the Finance
Documents on its due date, it must immediately on demand by the Lenders pay
interest on the overdue amounts from the due date up to the date of actual
payment (both before and after judgment).

 

7.5.2Interest on an overdue amount is payable at a rate equal to the aggregate
of the Interest Rate and two per cent (2%) per annum.

 

7.5.3Interest (if unpaid) on an overdue amount will be compounded daily with
that overdue amount but will remain immediately due and payable.

 

8.TAX GROSS UP AND INDEMNITIES

 

8.1Tax Definitions

 

8.1.1In this Agreement:

 

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

"Tax Payment" means either the increase in a payment made by the Borrower to the
Lenders under Clause 8.2 (Tax gross-up) or a payment under Clause 8.3 (Tax
indemnity).

 

8.1.2Unless a contrary indication appears, in this Clause 8 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 

 12 

 

 

8.2Tax gross-up

 

8.2.1The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

8.2.2The Borrower shall promptly upon becoming aware that the Borrower must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lenders accordingly.

 

8.2.3If a Tax Deduction is required by law to be made by the Borrower, the
amount of the payment due from the Borrower shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

8.2.4If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

 

8.2.5Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower shall deliver to the Lenders
evidence reasonably satisfactory to the Lenders that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

8.3Tax indemnity

 

8.3.1The Borrower shall (within three Business Days of demand by the Lenders)
pay to the Lenders an amount equal to the loss, liability or cost which the
Lenders determines will be or has been (directly or indirectly) suffered for or
on account of Tax by the Lenders in respect of a Finance Document.

 

8.3.2Sub-Clause 8.3.1 above shall not apply:

 

(a)with respect to any Tax assessed on the Lenders under the law of the
jurisdiction in which the relevant Lender is incorporated or, if different, the
jurisdiction (or jurisdictions) in which the relevant Lender is treated as
resident for tax purposes if that Tax is imposed on or calculated by reference
to the net income received or receivable (but not any sum deemed to be received
or receivable) by the relevant Lender; or

 

(b)to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 8.2 (Tax gross-up).

 

8.3.3If the Lenders make, or intend to make a claim under sub-Clause 8.3.1
above, the Lenders shall promptly notify the Borrower of the event which will
give, or has given, rise to the claim.

 

8.4Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand, indemnify the
Lenders against any cost, loss or liability that the Lenders incurs in relation
to all stamp duty, registration, notarial and other similar Taxes payable in
respect of any Finance Document.

 

 13 

 

 

8.5Value added tax

 

8.5.1All amounts set out, or expressed to be payable under a Finance Document by
the Borrower to the Lenders which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to sub-Clause 8.5.2
below, if VAT is chargeable on any supply made by the Lenders to the Borrower
under a Finance Document, the Borrower shall pay to the Lenders (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and the Lenders shall promptly provide an appropriate VAT invoice to
the Borrower).

 

8.5.2Where a Finance Document requires the Borrower to reimburse the Lenders for
any costs or expenses, the Borrower shall also at the same time pay and
indemnify the Lenders against all VAT incurred by the Lenders in respect of the
costs or expenses to the extent that the Lenders reasonably determines that
neither it nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment from the relevant tax authority in
respect of the VAT.

 

9.INCREASED COSTS

 

9.1Increased costs

 

9.1.1Subject to Clause 9.3 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Lenders, pay for the account of the Lenders the
amount of any Increased Costs incurred by the Lenders or their Affiliates as a
result of (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (b) compliance with
any law or regulation made after the date of this Agreement.

 

9.1.2In this Agreement "Increased Costs" means:

 

(a)a reduction in the rate of return from the Facility or on the Lenders' (or
its Affiliates’) overall capital;

 

(b)an additional or increased cost; or

 

(c)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by the Lenders or any of their Affiliates to the
extent that it is attributable to the Lenders having entered into a commitment
or funding or performing its obligations under any Finance Document.

 

9.2Increased cost claims

 

If the Lenders intend to make a claim pursuant to Clause 9.1 (Increased costs),
the Lenders shall promptly notify the Borrower.

 

9.3Exceptions

 

9.3.1Clause 9.1 (Increased costs) does not apply to the extent any Increased
Cost is:

 

 14 

 

 

(a)attributable to a Tax Deduction required by law to be made by the Borrower;

 

(b)compensated for by Clause 8.3 (Tax indemnity) (or would have been compensated
for under Clause 8.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in sub-Clause 8.3.2 of Clause 8.3 (Tax indemnity)
applied); or

 

(c)attributable to the gross negligence or wilful breach by the Lenders or its
Affiliates of any law or regulation.

 

9.3.2In this Clause 9.3, a reference to a "Tax Deduction" has the same meaning
given to the term in Clause 8.1 (Tax Definitions).

 

10.OTHER INDEMNITIES

 

10.1Currency indemnity

 

10.1.1If any sum due from the Borrower under the Finance Documents (a "Sum"), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the "First Currency") in which that Sum is payable
into another currency (the "Second Currency") for the purpose of:

 

(a)making or filing a claim or proof against the Borrower;

 

(b)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Lenders against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (i) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (ii) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

10.1.2The Borrower waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

10.2Other indemnities

 

10.2.1The Borrower shall, within three Business Days of demand, indemnify the
Lenders against any cost, loss or liability incurred by the Lenders as a result
of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by the Borrower to pay any amount due under a Finance Document on
its due date; or

 

(c)funding, or making arrangements to fund, its participation in a Utilisation
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of wilful default or gross negligence by that Lender alone).

 

 15 

 

 

10.2.2The Borrower shall promptly indemnify the Lenders (and each officer,
director, employee, agent, advisor and representative of a Lender) against any
cost, loss or liability incurred by the Lenders (acting reasonably) as a result
of:

 

(a)investigating any event which that person reasonably believes is a Default;
or

 

(b)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 

11.COSTS AND EXPENSES

 

11.1Transaction expenses

 

The Borrower shall promptly on demand pay each Lender the amount of all costs
and expenses (including legal fees) incurred by it in connection with the
negotiation, preparation, printing and execution of:

 

11.1.1the Finance Documents executed on the date hereof and any other documents
referred to in such Finance Documents; and

 

11.1.2any other Finance Documents executed after the date of this Agreement.

 

11.2Amendment costs

 

If the Borrower requests an amendment, waiver or consent hereunder the Borrower
shall, within three Business Days of demand, reimburse the Lenders for the
amount of all costs and expenses (including legal fees) incurred by the Lenders
in responding to, evaluating, negotiating or complying with that request or
requirement.

 

11.3Enforcement costs

 

The Borrower shall, within three Business Days of demand, pay to the Lenders the
amount of all costs and expenses (including legal fees) incurred by the Lenders
in connection with the enforcement of, or the preservation of any rights under,
any Finance Document.

 

11.4Commitment Fee

 

The Borrower shall, upon the earlier to occur of:

 

11.4.1the Repayment Date,

 

11.4.2the date upon which a mandatory prepayment is made pursuant to Clause 6.2
(Mandatory Repayments), or

 

11.4.3the date upon which a voluntary prepayment is made pursuant to Clause 6.3
(Voluntary Prepayments),

 

 16 

 

 

pay to each Lender a commitment fee in an amount equal to its pro rata share of
seven and a half per cent. (7.5%) of the Total Commitments.

 

12.REPRESENTATIONS

 

12.1Representations and Warranties

 

The Borrower hereby represents and warrants to each Lender that on the date of
this Agreement:

 

12.1.1Status

 

(a)The Borrower is duly incorporated and validly existing under the laws of
Bermuda.

 

(b)The Borrower has the power to own its assets and carry on its business as it
is being conducted.

 

12.1.2Binding obligations

 

The obligations expressed to be assumed by the Borrower in each of the Finance
Documents to which it is party are legal, valid, binding and enforceable
obligations.

 

12.1.3Non-conflict with other obligations

 

The entry into and performance by the Borrower of the transactions contemplated
by the Finance Documents does not and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets.

 

12.1.4Power and authority

 

The Borrower has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents and the transactions contemplated thereby.

 

12.1.5Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

(a)to enable the Borrower to lawfully enter into, exercise its rights and comply
with its obligations in the Finance Documents; and

 

(b)to make the Finance Documents admissible in evidence in Bermuda,

 

have been obtained or effected and are in full force and effect.

 

 17 

 

 

12.1.6Governing law and enforcement

 

(a)To the Borrower’s knowledge, the choice of English law as the governing law
of this Agreement will be recognised and enforced in its jurisdiction of
incorporation.

 

(b)To the Borrower’s knowledge, any judgment obtained in England in relation to
this Agreement will be recognised and enforced in its jurisdiction of
incorporation.

 

12.1.7Deduction of Tax

 

To the Borrower’s knowledge, the Borrower is not required to make any deduction
for or on account of Taxes from any payment it may make under any Finance
Document.

 

12.1.8Filing or stamp taxes

 

Under the law of its jurisdiction of incorporation it is not necessary that this
Agreement be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to this Agreement or the transactions contemplated by this
Agreement.

 

12.1.9No default

 

(a)No Event of Default is continuing or might reasonably be expected to result
from the Borrower's making of the Utilisation or the entry into, the performance
of, or any transaction contemplated by any Finance Document.

 

(b)No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on the Borrower or to
which the Borrower's assets are subject which might have a Material Adverse
Effect.

 

12.1.10No misleading information

 

(a)Any factual information provided to the Lenders prior to the date of this
Agreement by the Borrower was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it is stated.

 

(b)All financial projections provided to the Lenders prior to the date of this
Agreement by the Borrower have been prepared on the basis of recent historical
information and on the basis of reasonable assumptions.

 

(c)Nothing has occurred or been omitted from any factual information and no
information has been given or withheld that results in the information provided
to the Lenders prior to the date of this Agreement being untrue or misleading in
any material respect.

 

 18 

 

 

(d)All written information (other than the information provided pursuant to
sub-Clauses (a) to (c) above) supplied by the Borrower is true, complete and
accurate in all material respects as at the date it was given and is not
misleading in any respect.

 

12.1.11Pari passu ranking

 

The Borrower's payment obligations under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

12.1.12No proceedings pending or threatened

 

Except as set forth on Exhibit A hereto, no litigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency
which, if adversely determined, might reasonably be expected to have a Material
Adverse Effect have been started or (to the best of its knowledge and belief)
threatened against the Borrower.

 

12.1.13Taxation

 

(a)The Borrower has duly and punctually paid and discharged all Taxes imposed
upon it or its assets within the time period allowed without incurring penalties
(except to the extent that (i) such payment is being contested in good faith;
(ii) the Borrower has maintained adequate reserves for those Taxes and (iii)
such payment can be lawfully withheld).

 

(b)The Borrower is not materially overdue in the filing of any returns on its
Taxes.

 

(c)No claims are being or are reasonably likely to be asserted against the
Borrower with respect to Taxes.

 

12.1.14No Immunity

 

In any proceedings taken in its jurisdiction of incorporation in relation to any
of the Finance Documents, the Borrower will not be entitled to claim for itself
or any of its assets immunity from suit, execution, attachment or other legal
process.

 

12.1.15Private and commercial acts

 

The Borrower's execution of the Finance Documents constitutes, and the
Borrower's exercise of its rights and performance of its obligations under the
Finance Documents will constitute, private and commercial acts done and
performed for private and commercial purposes.

 

 19 

 

 

12.1.16Security

 

No Security or quasi-Security exists over all or any of the present or future
property, assets or revenues of the Borrower other than the Permitted Liens.

 

12.1.17Shares

 

There are no agreements in place which provide for the issue or allotment of, or
grant to any person the right to call for the issue or allotment of, subscribe
for, exchange into, purchase or otherwise acquire any of Borrower’s or the
Parent’s shares (including any option or right of pre-emption, conversion or
exchange), other than that certain Warrant Agreement, dated as of January 15,
2013, between the Parent and Continental Stock Transfer & Trust Company and
certain options and other equity awards previously granted to certain directors,
officers, employees and consultants.

 

12.1.18No breach of law

 

It has not breached any law or regulation which breach has or is likely to have
a Material Adverse Effect.

 

12.1.19No Financial Indebtedness

 

The Borrower has no Financial Indebtedness other than arising out of the Finance
Documents, the Previous Finance Documents and the Permitted Debt or as permitted
by Clause 14.14 (Incur Financial Indebtedness).

 

12.1.20Insurance

 

12.1.21Except as set forth on Exhibit B, it has maintained insurance on and in
relation to its business and assets with reputable underwriters or insurance
companies against those risks and to the extent as is usual for companies
carrying on the same or substantially similar business.

 

12.1.22Good title to assets

 

The Borrower has a good, valid and marketable title to, or valid leases or
licenses of, and all appropriate Authorisations to use, the assets necessary to
carry on its business as presently conducted.

 

12.1.23Money laundering

 

The Borrower has complied with all money laundering and similar laws and
regulations to which it may be subject.

 

12.2Repetition

 

The Repeating Representations are deemed to be made by the Borrower (by
reference to the facts and circumstances then existing) on each date throughout
the term of this Agreement.

 

 20 

 

 

13.INFORMATION UNDERTAKINGS

 

The undertakings in this Clause remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

13.1Information: miscellaneous

 

The Borrower shall supply to the Lenders:

 

13.1.1all documents dispatched by the Borrower or its Parent to its shareholders
(or any class of them) or its creditors generally at the same time as they are
dispatched;

 

13.1.2promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against it or its Parent, and which might, if adversely determined, have
a Material Adverse Effect;

 

13.1.3prior notice of all upcoming meetings and discussions, and copies of all
correspondence, with any third party(ies) interested in acquiring the shares,
assets and/or debt liabilities of the Borrower or its Parent;

 

13.1.4the details of all payments to be made by it or its Parent using the
proceeds of the Facility; and

 

13.1.5promptly, such further information regarding the financial condition,
business and operations of the Borrower as the Lenders may reasonably request;

 

13.2Notification of default

 

13.2.1The Borrower shall notify the Lenders of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 

13.2.2Promptly upon a request by the Lenders, the Borrower shall supply to the
Lenders a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

13.3"Know your customer" checks

 

If:

 

13.3.1the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

13.3.2any change in the status of the Borrower or the composition of the
shareholders of the Borrower after the date of this Agreement; or

 

13.3.3a proposed assignment by a Lender of any of its rights under this
Agreement,

 

 21 

 

 

obliges any Lender (or, in the case of sub-Clause 13.3.3 above, any prospective
new Lender) to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of any such Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by that Lender (for itself or, in the case of the event
described in sub-Clause 13.3.3 above, on behalf of any prospective new Lender)
in order for the Lender or, in the case of the event described in sub-Clause
13.3.3 above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

14.GENERAL UNDERTAKINGS

 

The undertakings in this Clause remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

14.1Authorisations

 

The Borrower shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect and supply certified copies to the Lenders of,
any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable the Borrower to perform its obligations under the
Finance Documents and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document.

 

14.2Compliance with laws

 

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

 

14.3Taxation

 

The Borrower shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties
(except to the extent that (a) such payment is being contested in good faith,
(b) adequate reserves are being maintained for those Taxes and (c) such payment
can be lawfully withheld).

 

14.4Loans and Guarantees

 

The Borrower shall not make any loans, grant any credit or give any guarantee or
indemnity (except as required under any of the Finance Documents) to or for the
benefit of any person or otherwise voluntarily assume any liability, whether
actual or contingent, in respect of any obligation of any person.

 

14.5Constitution

 

The Borrower shall ensure that no amendment or supplement is made to its
memorandum or articles of association which would have a Material Adverse Effect
on the ability of the Borrower to perform its obligations under the Finance
Documents.

 

 22 

 

 

14.6Pari Passu

 

The Borrower shall ensure that its obligations under the Finance Documents shall
at all times rank at least pari passu with all other unsecured and
unsubordinated obligations of the Borrower, other than obligations mandatorily
preferred by law.

 

14.7Use

 

The Borrower shall use the Facility exclusively for the purposes specified in
Clause 3.1 (Purpose).

 

14.8Payments

 

All payments using the proceeds of the Facility to be made by the Borrower,
and/or its Parent, shall be made only with the Lenders’ prior consent. The
Lenders hereby consent to the use of the initial Loan made pursuant to Clause
3.1.1(b) for the payment of the items set forth on Exhibit C to this Agreement.

 

14.9Merge or Consolidate

 

The Borrower shall:

 

14.9.1not, and shall procure that its Parent shall not, directly or indirectly,
merge or consolidate with any other entity, in one or more related transactions,
without the Lenders’ consent; and

 

14.9.2procure the Lenders’ nominated representative(s) is invited to attend all
meetings and discussions with any third party(ies) interested in merging or
consolidating with the Borrower or its Parent.

 

14.10Issue of Shares

 

The Borrower shall not:

 

14.10.1issue any share, convertible debenture or preference share (or any other
similar instrument, howsoever described) to any person;

 

14.10.2alter its share capital;

 

14.10.3grant to any person, any conditional or unconditional option, warrant or
other right to call for the issue or allotment of, subscribe for, exchange into,
purchase or otherwise acquire any of its shares (including any option or right
of pre-emption, conversion or exchange); or

 

14.10.4alter any right attaching to any of its share capital.

 

14.11Purchase or Redeem Shares

 

The Borrower shall not purchase or redeem any of its issued shares or reduce its
share capital or make a distribution of assets or other capital distribution to
its shareholders or make a repayment in respect of any loans or other
indebtedness owing to any of its shareholders.

 

 23 

 

 

14.12Dividends

 

The Borrower shall not declare or pay any dividend or make any income
distribution to its shareholders or pay any management, advisory or other fee to
the order of any of its shareholders.

 

14.13Disposal of Assets and Debt liabilities

 

The Borrower shall:

 

14.13.1not, and shall procure that its Parent shall not, sell, transfer or
otherwise assign or dispose of (whether by a single transaction or a series of
transactions whether related or not and whether at one time or over a period of
time, voluntary or involuntary) all or substantially all of its assets and/or
debt liabilities to another entity without the Lenders’ consent; and

 

14.13.2procure the Lenders’ nominated representative(s) is invited to attend all
meetings and discussions with any third party(ies) interested in acquiring all
or substantially all of its assets and/or debt liabilities the Borrower or its
Parent.

 

14.14Incur Financial Indebtedness

 

The Borrower shall not incur Financial Indebtedness other than arising out of
the Finance Documents and the Permitted Debt.

 

14.15Negative Pledge

 

The Borrower shall not create or attempt or agree to create or permit to arise
or exist any Security over all or any part of its property, assets or revenues
except the Permitted Liens.

 

14.16Transactions similar to security

 

The Borrower shall not:

 

14.16.1sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by the Borrower;

 

14.16.2sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

14.16.3enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

14.16.4enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

14.17Change of business

 

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower from that carried on at the date of this
Agreement.

 

 24 

 

 

14.18Insurance

 

Except as set forth on Exhibit B, the Borrower shall maintain insurance on and
in relation to its business and assets with reputable underwriters or insurance
companies against those risks and to the extent as is usual for companies
carrying on the same or substantially similar business.

 

14.19Arm's length terms

 

The Borrower shall not enter into any contract or arrangement other than in the
ordinary course of business, for full market value and on arm's length terms.

 

15.EVENTS OF DEFAULT

 

15.1Events of Default

 

Each of the events or circumstances set out in this Clause 15.1 is an Event of
Default.

 

15.1.1Non-payment

 

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable.

 

15.1.2Other obligations

 

The Borrower does not comply with any provision of the Finance Documents (other
than those referred to in Clause 15.1.1 (Non-payment)) provided that no Event of
Default under this Clause will occur if the failure to comply is capable of
remedy and is remedied within ten Business Days of the Lenders giving notice to
the Borrower of such failure to comply or, if earlier, the Borrower becoming
aware of such failure to comply.

 

15.1.3Misrepresentation

 

Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or any other document delivered by or on its behalf under or
in connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made or deemed to be made.

 

15.1.4Cross Default

 

(a)Any Financial Indebtedness of the Borrower is not paid when due (subject to
applicable grace periods).

 

(b)Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

 25 

 

 

(c)Any commitment for any Financial Indebtedness of the Borrower is cancelled or
suspended by a creditor of the Borrower as a result of an event of default
(however described).

 

(d)Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower due and payable prior to its specified maturity as
a result of an event of default (however described).

 

15.1.5Insolvency

 

At any time after the date of this Agreement, a moratorium is declared in
respect of any indebtedness of the Borrower.

 

15.1.6Insolvency proceedings

 

At any time after the date of this Agreement any corporate action, legal
proceedings or other procedure or step is taken in relation to:

 

(a)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Borrower;

 

(b)a composition, compromise, assignment or arrangement with the Borrower;

 

(c)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any of
its assets; or

 

(d)enforcement of any Security over any assets of the Borrower.

 

15.1.7Creditors' process

 

Except as set forth on Exhibit A, any expropriation, attachment, sequestration,
distress or execution affects any asset or assets of the Borrower.

 

15.1.8Analogous proceedings

 

There occurs any event anywhere which, in the opinion of the Lenders, appears to
correspond with any of those mentioned in Clauses 15.1.5 to 15.1.7 (inclusive).

 

15.1.9Unlawfulness

 

(a)It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents.

 

(b)Any Finance Document ceases to be in full force and effect or ceases to be
legal, valid, binding, enforceable or effective or is alleged by a party to it
to be ineffective.

 

 26 

 

 

15.1.10Repudiation

 

The Borrower repudiates a Finance Document to which it is party or evidences an
intention to repudiate such a document.

 

15.1.11Governmental Intervention

 

By or under the authority of any government:

 

(a)any person is appointed to the management board or the board of directors of
the Borrower;

 

(b)any member of the management board or the board of directors or the general
director of the Borrower is wholly or partially displaced or the authority of
that member in the conduct of a material portion of its business is curtailed;

 

(c)any shares of the Borrower or any of the revenues or assets of the Borrower
are seized, nationalised, expropriated or compulsorily acquired and such action
is not reversed within a period of 60 days; or

 

(d)the Borrower is otherwise deprived or prevented from exercising ownership or
control of its business, assets or rights.

 

15.1.12Cessation of Business

 

The Borrower suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business.

 

15.1.13Change in laws

 

There is any change in the laws, directives, decisions, rules or regulations of
the jurisdiction of the Borrower which would be likely to be prejudicial to the
ability of the Borrower to meet its financial obligations under the Finance
Documents.

 

15.1.14 Change in conditions

 

A change in national, international, financial, political, economic or market
conditions which would make it impossible or materially impractical to make the
Loan or any other payment hereunder.

 

15.1.15Foreign exchange restrictions

 

Any foreign exchange law is enacted or threatened to be enacted within Bermuda
after the date of this Agreement which has or may reasonably be expected to have
the effect of prohibiting, restricting or delaying any payment the Borrower is
required to make under the Finance Documents.

 

15.1.16Moratorium

 

A moratorium is established on the payment of interest or repayment of principal
on international debts of the borrowers of Bermuda generally or a class thereof
into which the Borrower falls.

 

 27 

 

 

15.1.17Project

 

The Project is abandoned in whole or in part, (ii) the Production Sharing
Contract is terminated, revoked or otherwise ceases to be in full force and
effect or (iii) an Event of Loss occurs with respect to any of the assets of the
Borrower or its Parent or any of their Affiliates.

 

15.1.18Material Adverse Change

 

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

15.2Acceleration

 

On and at any time after the occurrence of an Event of Default the Majority
Lenders may, by notice to the Borrower:

 

15.2.1cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

15.2.2declare that all or part of the Loan and all other amounts accrued or
outstanding under the Finance Documents be immediately due and payable,
whereupon they shall become immediately due and payable; and/or

 

15.2.3declare that all or part of the Loan be payable on demand, whereupon it
shall immediately become payable on demand by the Lenders.

 

16.CHANGES TO THE LENDERS

 

16.1Assignments by the Lenders

 

A Lender may assign any of its rights or transfer by novation any of its rights
and obligations under any Finance Document to any person (the "New Lender").

 

16.2Limitation of responsibility of the Lenders

 

16.2.1Unless expressly agreed to the contrary, a Lender makes no representation
or warranty and assumes no responsibility to a New Lender for:

 

(a)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(b)the financial condition of the Borrower;

 

(c)the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

 

(d)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

16.2.2Each New Lender confirms to each Lender that it:

 

 28 

 

 

(a)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with this Agreement and has not relied
exclusively on any information provided to it by the Lenders in connection with
any Finance Document; and

 

(b)will continue to make its own independent appraisal of the creditworthiness
of the Borrower and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any commitment is in force.

 

16.2.3Nothing in any Finance Document obliges a Lender to:

 

(a)accept a re-assignment from a New Lender of any of the rights assigned under
this Clause 16; or

 

(b)support any losses directly or indirectly incurred by a New Lender by reason
of the non-performance by the Borrower of its obligations under the Finance
Documents or otherwise.

 

16.3Disclosure of information

 

16.3.1Each Lender may disclose to any of its Affiliates and any other person:

 

(a)to (or through) whom the Lender assigns or transfers (or may potentially
assign or transfer ) all or any of its rights under this Agreement;

 

(b)with (or through) whom the Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or the Borrower; or

 

(c)to whom, and to the extent that, information is required to be disclosed by
any applicable law or regulation,

 

any information about the Borrower and the Finance Documents as that Lender
shall consider appropriate provided that any such disclosure will not violate
any applicable laws or confidentiality obligations.

 

16.4Procedure for transfer

 

16.4.1A transfer is effected in accordance with sub-clause 16.4.3 below when the
transferring Lender and the New Lender each executes an otherwise duly completed
Transfer Certificate.

 

16.4.2The transferring Lender shall only be obliged to execute a Transfer
Certificate once it is satisfied that all necessary "know your customer" or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender have been complied with.

 

16.4.3On the Transfer Date:

 

 29 

 

 

(a)to the extent that in the Transfer Certificate the transferring Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
the Borrower and the transferring Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

 

(b)the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another under the Facility Documents which
differ from the Discharged Rights and Obligations only insofar as the Borrower
and the New Lender have assumed and/or acquired the same in place of the
Borrower and the transferring Lender; and

 

(c)the New Lender shall become a Party as a "Lender".

 

16.4.4Copy of Transfer Certificate to Borrower and Lenders

 

The New Lender shall, as soon as reasonably practicable after it and the
transferring Lender have executed a Transfer Certificate, send to the Borrower
and Lenders a copy of that Transfer Certificate.

 

17.CHANGES TO THE BORROWER

 

The Borrower may not assign any of its rights or transfer any of its rights and
obligations under the Finance Documents.

 

18.CONDUCT OF BUSINESS BY THE LENDERS

 

No provision of this Agreement will:

 

18.1.1interfere with the right of each Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

18.1.2oblige a Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or

 

18.1.3oblige the Lenders to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

19.PAYMENT MECHANICS

 

19.1Payments to the Lenders

 

On each date on which the Borrower is required to make a payment under a Finance
Document, the Borrower shall make the same available to the Lenders (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time specified by the Lenders in US dollars.

 

 30 

 

 

19.2Payments to the Borrower and Authority to the Lenders

 

On each date on which this Agreement requires an amount to be paid by the
Lenders, the Lenders shall make the same available to the Borrower in US dollars
and in such amounts and to such account with such bank as the Borrower shall
specify from time to time for the purpose set out in Clause 3.1 (Purpose).

 

19.3Distributions to the Borrower

 

The Lenders may apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

19.4Partial payments

 

19.4.1If the Lenders receive a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Lenders shall apply that payment towards the obligations of the Borrower under
the Finance Documents in the following order:

 

(a)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Lenders under the Finance Documents;

 

(b)secondly, in or towards payment pro rata of any uncapitalised accrued
interest due but unpaid under this Agreement;

 

(c)thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 

(d)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

19.4.2The Lenders may vary the order set out in paragraphs (b) to (d) of
sub-Clause 20.4.1 above.

 

19.4.3Sub-Clauses 19.4.1 and 19.4.2 above will override any appropriation made
by the Borrower.

 

19.5Business Days

 

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not) and interest shall be adjusted
accordingly.

 

19.6Currency of account

 

19.6.1Upon Utilisation and subject to sub-Clauses 19.6.2 and 19.6.3 below
dollars is the currency of account and payment for any sum from the Borrower
under any Finance Document.

 

 31 

 

 

19.6.2Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

19.6.3Any amount expressed to be payable in a currency other than dollars shall
be paid in that other currency.

 

19.7Change of currency

 

If a change in any currency of a country occurs, this Agreement will, to the
extent the Lenders (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice and otherwise to reflect the change in currency.

 

20.SET-OFF

 

The Lenders may set off any matured obligation due from the Borrower under the
Finance Documents (to the extent beneficially owned by the Lenders) against any
matured obligation owed by the Lenders to the Borrower, regardless of the place
of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Lenders may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off. All payments to be made by the Borrower under the Finance Documents
shall be calculated and be made without (and free and clear of any deduction
for) set off or counterclaim.

 

21.NOTICES

 

21.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

21.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

21.2.1 in the case of the Borrower:

 

c/o Far East Energy Corporation

 

Address: 333 N. Sam Houston Parkway E, Suite 230, Houston, Texas 77060

Fax: (832) 598-0479

Attention: Chief Financial Officer

 

21.2.2in the case of each Original Lenders:

 

c/o Ashmore Investment Management Limited and Ashmore Investment Advisors
Limited

Address: 61 Aldwych, London WC2B 4AE

Fax: +44(0) 20 3077 6001

Attention: Head of Funds Administration (in respect of Operational Matters) and
Head of Legal (in respect of Legal Matters),

 

 32 

 

 

or any substitute address, fax number or department or officer a Party may
notify to the other Parties by not less than five Business Days' notice.

 

21.3Delivery

 

21.3.1Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(a)if by way of fax, when received in legible form; or

 

(b)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 21.2 (Addresses), if addressed to that department
or officer.

 

21.3.2Any communication or document to be made or delivered to the Lenders will
be effective only when actually received by the Lenders and then only if it is
expressly marked for the attention of the department or officer identified with
the Lenders' signature below (or any substitute department or officer as the
Lenders shall specify for this purpose).

 

21.4English language

 

21.4.1Any notice given under or in connection with any Finance Document must be
in English.

 

21.4.2All other documents provided under or in connection with any Finance
Document must be:

 

(a)in English; or

 

(b)if not in English, and if so required by the Lenders, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

22.CALCULATIONS AND CERTIFICATES

 

22.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lenders are prima facie evidence of the matters to which they relate.

 

 33 

 

 

22.2Certificates and Determinations

 

Any certification or determination by the Lenders of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

23.PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

24.REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of the Lenders,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

25.AMENDMENTS AND WAIVERS

 

25.1Required consents

 

25.1.1Subject to Clause 25.2 (Exceptions) any term of the Finance Documents may
be amended only with the consent of the Majority Lenders and the Borrower any
such amendment or waiver will be binding on all Parties.

 

25.1.2Subject to Clause 25.2 (Exceptions) any term of the Finance Documents may
be waived only with the consent of the Majority Lenders and any such waiver will
be binding on all Parties.

 

25.2Exceptions

 

25.2.1An amendment or waiver that has the effect of changing or which relates
to:

 

(a)the definition of "Majority Lenders";

 

(b)an extension to the date of payment of any amount under the Finance
Documents;

 

(c)an increase in or an extension of any Commitment;

 

(d)a reduction in the amount of any payment of principal, interest or fees
payable under any Finance Document;

 

(e)a change to the Borrower;

 

(f)any provision which expressly requires the consent of all the Lenders; or

 

(g)Clause 2.1.2 (The Facility), Clause 16 (Changes to the Lenders) or this
Clause;

 

 34 

 

 

shall not be made without the prior consent of all the Lenders.

 

26.COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

27.GOVERNING LAW

 

27.1Governing Law

 

This Agreement, and any non-contractual obligations arising out of or in
relation thereto, shall be governed by and construed in accordance with the laws
of England.

 

27.2Waiver of Immunity

 

The Borrower waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of:

 

27.2.1 the giving of any relief by way of injunction or order for specific
performance or for the recovery of assets or revenues; and/or

 

27.2.2the issue of any process against its assets or revenues for the
enforcement of a judgment or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues.

 

27.3Service of process

 

27.3.1The Borrower will irrevocably appoint an agent for the receipt of Service
Documents within five (5) Business Days of the date of this Agreement. It agrees
that any Service Document may be effectively served on it in connection with
Proceedings in England and Wales by service on its agent effected in any manner
permitted by the rules of Civil Procedure of England and Wales.

 

27.3.2If the agent at any time ceases for any reason to act as such the Borrower
shall appoint a replacement agent having an address for service in England and
Wales and shall notify the Ashmore Funds of the name and address of the
replacement agent. Failing such appointment and notification, the Ashmore Funds
shall be entitled by notice to the Borrower to appoint a replacement agent to
act on behalf of the Borrower. The provisions of this paragraph applying to
service on an agent apply equally to service on a replacement agent.

 

27.3.3A copy of any Service Document served on an agent shall be sent by post to
the Borrower. Failure or delay in so doing shall not prejudice the effectiveness
of service of the Service Document.

 

27.3.4"Service Document" means a claim form, application notice, order, judgment
or other document relating to any suit, action or proceedings relating to this
Agreement.

 

 35 

 

 

28.Jurisdiction in Court proceedings

 

The courts of England have exclusive jurisdiction in court proceedings to settle
any dispute with respect to this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement and legal action,
proceedings or disputes relating to any non-contractual obligations arising out
of or in connection with this Agreement) (a "Dispute"). The Parties agree that
the courts of England are the most appropriate and convenient courts to hold
proceedings to settle Disputes between them and, accordingly, that they will not
argue to the contrary. This Clause is for the benefit of the Lenders only and
the Borrower agrees that the Lenders shall not be prevented from taking court
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Lenders may take concurrent proceedings in any number
of jurisdictions.

 

29.LENDERS' PRO RATA SHARING

 

For the avoidance of doubt, and notwithstanding anything to the contrary
contained herein, the parties agree that each Lender shall advance amounts under
the Loan or receive amounts in repayment of the Loan pro rata to their
respective Commitments as at the date hereof. If any Lender receives or recovers
any amount from the Borrower in excess of the amount such Lender should have
received in accordance with the terms of this Agreement, such Lender shall
immediately distribute such amount between the other Lenders so that each Lender
has received its pro rata entitlement.

 

30.EXECUTION OF THIS AGREEMENT BY THE ORIGINAL LENDERS

 

30.1Each Party acknowledges that: (i) Northern Trust (Guernsey) Limited is
executing this Agreement solely in its capacity as custodian/depositary for each
of: (a) Ashmore Emerging Markets Corporate High Yield Fund Limited, (b) Ashmore
Emerging Markets Distressed Debt Fund Limited, (c) Ashmore Emerging Markets High
Yield Plus Fund Limited, (d) Ashmore Emerging Markets Tri Asset Fund Limited,
(e) Ashmore Growing Multi Strategy Fund Limited and (f) Asset Holder PCC Limited
in respect of Ashmore Emerging Markets Liquid Investment Portfolio, and not in
any personal capacity and not in any personal capacity; (ii) Northern Trust
Company, London Branch is executing this Agreement solely in its capacity as
custodian for Ashmore Emerging Markets Debt Fund, and not in any personal
capacity; (iii) Ashmore Investment Management Limited is executing this
Agreement solely in its capacity as agent for each of: (a) Aria Co Pty Ltd as
trustee of the ARIA Alternative Assets Trust, and (b) BT Pension Scheme Trustees
Limited as trustee of the BT Pension Scheme, and not in any personal capacity;
and (iv) Ashmore Investment Advisors Limited is executing this Agreement solely
in its capacity as agent for each of: (a) Ashmore Funds, a Massachusetts
business trust, on behalf of Ashmore Emerging Markets Corporate Debt Fund, and
(b) Ashmore Funds, a Massachusetts business trust, on behalf of Ashmore Emerging
Markets Total Return Fund, and not in any personal capacity.

 

30.2Neither Northern Trust (Guernsey) Limited, Northern Trust Company, London
Branch, Ashmore Investment Management Limited nor Ashmore Investment Advisors
Limited makes any representations, warranties or undertakings of any kind in any
personal capacity to any Party pursuant to this Agreement and each Party hereby
agrees that it shall have no right of recourse to Northern Trust (Guernsey)
Limited, Northern Trust Company, London Branch Ashmore Investment Management
Limited or Ashmore Investment Advisors Limited in any way whatsoever.

 

 36 

 

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 37 

 

 

SIGNATURES

 

THE BORROWER       FAR EAST ENERGY (BERMUDA), LTD.         By: /s/ Michael R.
McElwrath         Name: Michel R. McElwrath         Title: Chairman  

 

THE ORIGINAL LENDERS

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS CORPORATE HIGH YIELD FUND LIMITED

 

By: /s/ Claire Field   /s/ Scott De La Mare   Claire Field   Scott De La Mare  
Authorized Signatory   Authorized Signatory

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS DISTRESSED DEBT FUND LIMITED

 

By: /s/ Claire Field   /s/ Scott De La Mare   Claire Field   Scott De La Mare  
Authorized Signatory   Authorized Signatory

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS HIGH YIELD PLUS FUND LIMITED

 

By: /s/ Claire Field   /s/ Scott De La Mare   Claire Field   Scott De La Mare  
Authorized Signatory   Authorized Signatory

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS TRI ASSET FUND LIMITED

 

By:   /s/ Claire Field   /s/ Scott De La Mare   Claire Field   Scott De La Mare
  Authorized Signatory   Authorized Signatory

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE GROWING MULTI STRATEGY FUND LIMITED

 

By: /s/ Claire Field   /s/ Scott De La Mare   Claire Field   Scott De La Mare  
Authorized Signatory   Authorized Signatory

 

 38 

 

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASSET HOLDER PCC LIMITED re ASHMORE EMERGING MARKETS LIQUID INVESTMENT PORTFOLIO

 

By: /s/ Claire Field   /s/ Scott De La Mare   Claire Field   Scott De La Mare  
Authorized Signatory   Authorized Signatory

 

The Northern Trust Company, London Branch as custodian and agent for and on
behalf of ASHMORE EMERGING MARKETS DEBT FUND

 

By:   /s/ Trevor Amos     Trevor Amos     Authorized Signatory  

 

Ashmore Investment Management Limited as agent for and on behalf of ARIA CO PTY
LTD as Trustee for ARIA ALTERNATIVE ASSETS TRUST

 

By:   /s/ John Gregory     John Gregory     Authorized Signatory  

 

Ashmore Investment Management Limited as agent for and on behalf of BT PENSION
SCHEME TRUSTEES LIMITED AS TRUSTEE OF THE BT PENSION SCHEME

 

By:   /s/ John Gregory     John Gregory     Authorized Signatory  

 

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, ON BEHALF OF ASHMORE EMERGING MARKETS CORPORATE
DEBT FUND

 

By:   /s/ Garry Beaton     Gary Beaton     Authorized Signatory  

 

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, on behalf of ASHMORE EMERGING MARKETS TOTAL
RETURN FUND

 

By:   /s/ Garry Beaton     Gary Beaton     Authorized Signatory  

 

 39 

 

 

SCHEDULE 1 The Original Lenders

 

Lender  Commitment (US$)  Ashmore Emerging Markets Corporate High Yield Fund
Limited   4,743,082  Ashmore Emerging Markets Distressed Debt Fund Limited 
 454,373  Ashmore Emerging Markets High Yield Plus Fund Limited   1,116,059 
Ashmore Emerging Markets Tri Asset Fund Limited   3,029,304  Ashmore Growing
Multi Strategy Fund Limited   159,434  Asset Holder PCC Limited in respect of
Ashmore Emerging Markets Liquid Investment Portfolio   3,985,936  Ashmore
Emerging Markets Debt Fund   1,665,486  Aria Co Pty Ltd as trustee of the ARIA
Alternative Assets Trust   358,730  BT Pension Scheme Trustees Limited as
trustee of the BT Pension Scheme   186,870  Ashmore Funds, a Massachusetts
business trust, on behalf of Ashmore Emerging Markets Corporate Debt Fund 
 69,658  Ashmore Funds, a Massachusetts business trust, on behalf of Ashmore
Emerging Markets Total Return Fund   494,672  TOTAL   16,263,604 

 

 40 

 

 

SCHEDULE 2
Conditions Precedent

 

Conditions precedent to Utilisation

 

1.Borrower's Corporate Documents

 

(a)A certified copy of the constitutional documents of the Borrower, to the
extent they have been amended since the date of the June Loan Agreement.

 

(b)A certified copy of a resolution of the board of directors of the Borrower:

 

(i)approving the terms of, and the transactions contemplated by, this Agreement
and resolving that it execute this Agreement;

 

(ii)authorising a specified person or persons to execute this Agreement on its
behalf; and

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with this
Agreement.

 

(c)A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

(d)A certificate of the Borrower (signed by a director) confirming that
borrowing the Total Commitments would not cause any borrowing limit binding on
the Borrower to be exceeded.

 

(e)A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 

2.Other documents and evidence

 

2.1Executed, original, copy of this Agreement.

 

2.2Evidence that the maturity date of the facility agreement dated November 28,
2011 between the Borrower, its Parent and Standard Chartered Bank, as amended
from time to time, has been extended to October 8th, 2015.

 

2.3A copy of any other Authorisation or other document or assurance which the
Lenders consider to be necessary or desirable (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of this Agreement.

 41 

 

 

SCHEDULE 3
Requests

 

From: Far East Energy (Bermuda), Ltd.,     To: The Lenders (as defined in the
Agreement)     Dated: [·]

 

Dear Sir/Madam

 

Far East Energy (Bermuda), Ltd.,- Facility Agreement

 

dated __ September 2015 (the "Agreement")

 

1.We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.We wish to borrow a Loan on the following terms:

 

Utilisation Date: [·] (or, if that is not a Business Day, the next Business Day)
    Currency of Loan: Dollars     Amount: [·]

 

3.We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.The proceeds of this Loan should be credited to: [·]

 

5.This Utilisation Request is irrevocable.

 

  Yours faithfully           authorised signatory for   Far East Energy
(Bermuda), Ltd.,

 

 42 

 

 

SCHEDULE 4
Form of Transfer Certificate

 

To:[The Lenders and the Borrower]

 

From:[The Transferring Lender] (the "Transferring Lender") and [The New Lender]
(the "New Lender")

 

Dated:

 

Far East Energy (Bermuda), Ltd.,- Facility Agreement

 

dated __ September 2015 (the "Agreement")

 

1.We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.We refer to Clause 16.4 (Procedure for transfer):

 

(a)The Transferring Lender and the New Lender agree to the Transferring Lender
transferring to the New Lender by novation all or part of the Transferring
Lender's Commitment, rights and obligations referred to in the Schedule in
accordance with Clause 16.4 (Procedure for transfer).

 

(b)The proposed Transfer Date is [ ].

 

(c)The address, fax number and attention details for notices of the New Lender
for the purposes of Clause 21.2 (Addresses) are set out in the Schedule.

 

3.The New Lender expressly acknowledges the limitations on the Transferring
Lender's obligations set out in Clause 16.2 (Limitation of responsibility of the
Lenders).

 

4.This Transfer Certificate shall be deemed to be in fully effective upon
execution by each of the Transferring Lender and the New Lender and the payment
of all sums required to be paid by the New Lender to the Transferring Lender in
respect of the transfer effected by this Transfer Certificate.

 

5.This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

6.This Transfer Certificate is governed by English law.

 

 43 

 

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[address, fax number and attention details for notices and account details for
payments,]

 

[Existing Lender]   [New Lender]       By:   By:       The Transfer Date is
confirmed as [        ].    

 

 44 

